Title: To George Washington from Benjamin Lincoln, 1 March 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General
                     Boston March 1 1781
                  
                  I was this morning honored with your Excellencys favors of the 10 & 21 Ultmo.  Orders will be immediately issued for collecting the recruits and I hope they will in a few days come on cloathed.  It will be difficult to send them on without, as they have been promised cloathing and are not therefore prepared to march without them—They will be armed here.
                  The fifteen hundred coats for the troops in camp will be ready as I am informed by the Committee the next week.  No time will be lost in compleating the recruits.
                  This State are called upon to send twelve hundred men to Rhode Island and have voted the men.  Count Rochambeau requested his Excellency the Governor to send me with them.  I have been invited to take the command and have accepted it, believing that your Excellency will not disapprove the measure for I shall in that situation be so near this State as to be able to give the necessary orders for forwarding the troops procuring cloathing stores &c.  More I could not do were I at the Assembly which will be up in a day or two and will not meet again untill April next.
                  The Mars arrived here yesterday from France but has been out eleven weeks; therefore has brought nothing new.  She brings for the Continent Gun Barrels and Locks.  If arms will soon be wanted people had better be employed here to stock them.  I have the honor to be my dear General with every sentiment of esteem your Excellencys most Obedient and most humble Servant 
                  
                     B. Lincoln
                  
               